Citation Nr: 0025481	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February to September 
1943.  

In a May 1948 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's original claim of service of a 
bilateral foot condition.  

In June 1966, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection.  

This matter comes before the Board on appeal from a September 
1998 decision of the RO.  

The veteran then testified at a hearing before a Hearing 
Officer at the RO in June 1999.  



FINDINGS OF FACT

1.  The veteran did not enter a timely appeal from a June 
1966 rating decision that he had not presented new and 
material evidence to reopen his claim of service connection 
for a bilateral foot condition.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the June 
1966 RO decision.  


CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for a bilateral 
foot condition.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1966, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for a bilateral foot condition that had 
previously been denied by the Board in a decision of May 
1948.  The veteran did not appeal from the June 1966 
determination.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance. 38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2000).  If a Notice of Disagreement is filed 
within the one-year period, the RO shall issue a Statement of 
the Case. 38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
As the veteran did not appeal within one year of the June 
1966 decision, it became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record are to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the June 1966 decision includes 
the most recent testimony of the veteran at a hearing before 
a Hearing Officer conducted at the RO in June 1999.  At that 
time, the veteran testified that he had surgery on his feet 
when he was a child, but that he had had no problems with his 
feet when he entered active service.  He testified that, 
after a week in basic training, he had begun to have pain in 
the feet that he did not experience prior to active duty.  He 
indicated that he was placed in a limited service division 
and was discharged due to his foot condition.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  In addition, the 
hearing testimony is relevant to his claim and is 
instrumental in ensuring a complete evidentiary record for 
evaluation of his claim.  See Hodge, supra.  In other words, 
the new evidence submitted is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a bilateral foot condition is 
reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral foot condition, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 2000).  VA, in certain circumstances, may be obligated 
to advise the veteran of evidence that is needed to complete 
his application for benefits.  This obligation depends upon 
the particular facts of the case.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed bilateral 
foot condition.  In addition, the RO 
should instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he suffers from a 
bilateral foot disability due to disease 
or injury which was incurred in or 
aggravated by service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for a bilateral foot condition 
has been submitted.  All indicated 
development should be undertaken in this 
regard.  If it is determined that the 
claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on the evidentiary record in 
its entirety.  Due consideration should 
be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


